Taylor, Justice.
Upon consideration of this appeal we are satisfied that the result of the order of the lower Court is correct for the reason stated in the eighth paragraph of it, which was defendant’s fourth objection to the demurrer; and the order is adopted and will be published as the judgment of this Court omitting the seventh, the ninth and subsequent paragraphs. The plaintiff has leave, if she is so advised, to serve and file reply, within ten days after remittitur is filed, to any new matter which she may contend is contained in the answer of the defendant; the issues which she attempted to raise by demurrer may thus be preserved for adjudication upon trial.
Baker, C. J., and Fishburne, Stukes and Oxner, JJ., concur.